DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-13 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts the amendments received on 02/04/2021. The Applicant’s claims 1-13 remain pending. The Applicant amends claims 2-5. 
(a) The Applicant, via the claim amendments filed 02/04/2021 overcome the 35 U.S.C. 112(b) claim rejections set forth in the previous Office Action. The Examiner, therefore, withdraws the previous 35 U.S.C. 112(b) claim rejections.

Response to Arguments
The Applicant’s arguments filed on 02/04/2021, have been considered by the Examiner. The Examiner below proceeds with a bona fide attempt to properly respond to each argument raised by the Applicant. 
On page 6 of the Arguments/Remarks, the Applicant asserts “’detecting … a number of occurrences of brake judder events[,]’ cannot be practically performed by the 
The Examiner respectfully disagrees. Humans can detect vibrations (e.g., hearing and skin feel) ranging from several Hz to 1,000 Hz (see -https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7308885/#). Therefore, a human may detect a brake judder exceeding a predefined threshold and generate a type of warning signal, indicating an increased brake wear. Moreover, while applicant is arguing that there is a time constraint imposed on these limitations, the claim limitations do not need to be interpreted as such.  Specifically, a person could look at a number of occurrences detected and a threshold and determine that the threshold was exceeded.  The Examiner notes that the actual detection of the brake judder events is not positively claimed, but instead it is the detection that a number of occurrences of brake judder events exceeds a first predefined threshold that is claimed.  As a result, the Examiner continues to find claims 1-6, 9, and 12 recite a mental process, which can be performed via the human mind. 
On page 7 of the Arguments/Remarks, the Applicant asserts “Gabay does not ‘detect[] … a number of occurrences of brake judder [that] exceeds a first predefined threshold.”’
The Examiner respectfully disagrees. Gabay specifically teaches determining if a sensed parameter (e.g., brake judder of braking vibration) is above or below a defined threshold, thus indicating either excess wear of a component (e.g., brake pads) or (Gabay, Paragraphs 0068, 0104, and 0107).
On page 8 of the Arguments/Remarks, the Applicant asserts “Johnson does not identically teach ‘producing a smoothed signal by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for occurrences of brake judder events identified by superimposition on a profile of the at least one of the driving condition variable and the braking condition variable.”’ 
The Examiner respectfully disagrees. The Examiner finds Johnson teaches determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) and applying a filtering or compensation for the braking judder event (i.e., by trying to compensate for brake judder, one way to do this is by applying a smoothing type signal) of the braking system to achieve a desired (i.e., more smooth) profile of the vehicle driving (Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3). As a result, the Examiner finds Johnson teaches “producing a smoothed signal by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for occurrences of brake judder events identified by superimposition on a profile of the at least one of the driving condition variable and the braking condition variable.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


 
Claims 1-6, 9, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1, 9, and 12:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 (and similarly claims 15 and 17) recite the steps of “ascertaining at least one driving condition,” “detecting that a number of occurrences of brake judder events,” and “generating a warning signal.” (the claims are directed to a process (claims 1 is a method, claim 9 is a process carried out on a control unit, and 12 is a process carried out on a non-transitory computer-readable medium), thus Step 1: yes).

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 1, 9, and 12 recite the steps of: “ascertaining,” “detecting,” and “generating.” These limitations recite an abstract idea which is directed to mental process.
In other words, these limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. Claims 1, 9, and 12 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 1 recites the steps of: “ascertaining,” “detecting,” and “generating.” However, these steps and the claims as a whole fail to have any additional limitations (generic or non-generic) which integrate the abstract idea into a practical application. Generating a signal (e.g., warning signal) is simply analyzing data and generating a response (see Electric Power Group, LLC). Claim 1 continues to be directed to an abstract idea.
Claims 9 and 12 recite the combination of additional elements of a control unit and a non-transitory computer readable medium for ascertaining,” “detecting,” and “generating.” The generic processing circuitry is no more than mere apparatuses to apply the process. Accordingly, these additional elements with the claim taken as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 9 and 12 continue to be directed to an abstract idea.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claim 1 fails to recite any additional elements that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Therefore, independent claim 1 is ineligible. 
The additional elements in claims 9 and 12 amount to no more than mere instructions to apply the exception using a generic computer component, the same Therefore, independent claims 9 and 12 are ineligible.

Conclusion:
Independent claims 1, 9, and 12 are directed to the abstract idea of a mental process. Accordingly, claims 1, 9, and 12 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-7:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-7 are directed to a process based on claim 1’s method, thus Step 1: yes).

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-7 depend on claim 1 and recite the limitation “executing a semi-automatic or fully-automatic braking operation based on the brake judder events,” (Claim 7). The dependent claims 2-10 and 14 recite only additional limitations, but do not overcome the abstract idea directed to a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application for claims 2-6. Claims 2-6 do not includes any additional elements that integrate the abstract idea into a practical application. Claim 7 includes the additional elements of “executing a semi-automatic or fully-automatic braking operation based on the brake judder events.” The Examiner finds claim 7 integrates additional elements to generate a practical application. 

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The claims 2-6 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-6 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 1-6, 9, and 12 are not patent eligible. 

Conclusion:
Dependent claims 2-6 are directed to the abstract idea of a mental process. Accordingly, claims 2-6 are not patent eligible. Overall, claims 1-6, 9, and 12 are not patent eligible.

Analysis for Claims 8, 10, 11, and 13:
The Examiner finds claims 8, 10, 11, and 13 recite limitations encompassing a practical application. Claims 8, 10, 11, and 13 are directed to a method or process for carrying out a fully automatic or semi-automatic braking operation of the vehicle. The Examiner finds a fully automatic or semi-automatic braking operation is a practical application and thus over comes the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. U.S. P.G. Publication 2016/0245351 (hereinafter, Johnson).
Regarding Claim 8, Johnson teaches a method for carrying out a fully automatic or semi-automatic braking operation of a vehicle (performing automatic or semi-automatic braking operations of the vehicle, Johnson, Paragraphs 0041-0047), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-producing a smoothed signal by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for occurrences of brake judder events identified by superimpositions on a profile of the at least one of the driving condition variable and the braking condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event (i.e., by trying to compensate for brake judder, one is applying a smoothing type signal) of the braking system to achieve a desired (i.e., more smooth) profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); and 
-performing the braking operation based on the smoothed signal (performing the braking operation per the smoothed signal (i.e., the compensation for the brake judder is a smooth signal), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3).
Regarding Claim 10, Johnson teaches a control unit comprising a processor (control unit for processing signals, Johnson, Paragraphs 0021 and 0033), (performing automatic or semi-automatic braking operations of the vehicle, Johnson, Paragraphs 0041-0047), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-producing a smoothed signal by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for occurrences of brake judder events identified by superimpositions on a profile of the at least one of the driving condition variable and the braking condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event (i.e., by trying to compensate for brake judder, one is applying a smoothing type signal) of the braking system to achieve a desired (i.e., more smooth) profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); and 
performing the braking operation based on the smoothed signal (performing the braking operation per the smoothed signal (i.e., the compensation for the brake judder is the smooth signal), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3)
Regarding Claim 11, Johnson teaches a vehicle comprising: 
-a brake actuator (brake actuator, Johnson, Paragraph 0021 and Figure 1); and 
-a control unit that includes a processor (control system for processing, Johnson, Paragraphs 0021 and 0033), wherein the processor is configured to perform a method for carrying out a fully automatic or semi-automatic braking operation of a vehicle (performing automatic or semi-automatic braking operations of the vehicle, Johnson, Paragraphs 0041-0047), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-producing a smoothed signal by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for occurrences of brake judder events identified by superimpositions on a profile of the at least one of the driving condition variable and the braking condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event (i.e., by trying to compensate for brake judder, one is applying a smoothing type signal) of the braking system to achieve a desired (i.e., more smooth) profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); and 
(performing the braking operation per the smoothed signal (i.e., the compensation for the brake judder is the smooth signal), Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3).
Regarding Claim 13, Johnson teaches a non-transitory computer-readable medium on which are stored instructions that are executable by a processor and that, when executed, causes the processor to perform (controller with instructions to perform a program, Johnson, Paragraphs 0021 and 0033) a method for carrying out a fully automatic or semi-automatic braking operation of a vehicle (performing automatic or semi-automatic braking operations of the vehicle, Johnson, Paragraphs 0041-0047), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-producing a result by subjecting the at least one of the driving condition variable and the braking condition variable to a filtering or a compensation for occurrences of brake judder events identified by superimpositions on a profile of the at least one of the driving condition variable and the braking condition variable (once determining a braking judder (i.e., abnormal vibration which is a superimposition as defined by the Applicant in the Specification) applying a filtering or compensation for the braking judder event of the braking system to achieve a smoothed profile of the vehicle driving, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3); and 
-performing the braking operation based on the result (performing the braking operation per the smoothed signal, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. U.S. P.G. Publication 2016/0245351 (hereinafter, Johnson), in view of, Gabay et al. U.S. P.G. Publication 2014/0074345 (hereinafter, Gabay)
Regarding Claim 1, Johnson teaches a method for detecting brake wear in a vehicle (notification system to indicate brake wear of the vehicle, Johnson, Paragraphs 0026 and 0041 and Figure 3), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-based on a profile of the at least one of the driving condition variable and the braking condition variable (controller monitors numerous items of information such as volume of pressurized hydraulic fluid, rotational frequency of the wheels, releasing and applying the calipers to form a smooth operation of the vehicle (i.e., profile), in order to achieve a smooth type profile (i.e., normal operation) of the vehicle, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) …
	It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
	However, Johnson does not specifically teach the method to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear.
(Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Johnson to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear as taught by Gabay.
	 It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor monitoring (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 2, Johnson, as modified, teaches the method of claim 1, wherein the at least one driving condition variable includes a wheel speed signal (wheel speed sensor signal is a driving condition variable, Johnson, Paragraphs 0028 and 0036 and Figure 1).
Regarding Claim 3, Johnson, as modified, teaches the method of claim 1, wherein the at least one braking condition variable includes a brake pressure signal of a hydraulic vehicle brake in the vehicle (electro-hydraulic braking system includes a brake pressure signal (i.e., a signal to indicate the amount of pressure of the hydraulic line to apply for braking for braking conditions), Johnson, Paragraphs 0024-0030 and Figure 1).
Regarding Claim 4, Johnson, as modified, teaches the method of claim 1, wherein: 
-the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one of the driving condition variable and the braking condition variable of a signal (detecting brake judder via a signal which is abnormal (i.e., abnormal frequency is superimposed per Applicant’s Specification), Johnson, Paragraphs 0029-0039), a frequency (f) of which is one or two times v / (2π r); v is a vehicle speed; and r is a dynamic rolling radius of a tire (determining brake judder (i.e., braking condition variable) frequency which is 1 to 2 times the rotational velocity of the wheels (i.e., wheel speed variable) with r being the radius of the tires, Johnson, Paragraphs 0036 and 0044-0046).
Regarding Claim 5, Johnson, as modified, teaches the method of claim 1.
	Johnson does not teach the method to include the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one of the driving condition variable and the braking condition variable of a signal that has an amplitude that exceeds a second predefined threshold.
	Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold (e.g., first or second predefined threshold) being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake (Gabay, Paragraphs 0068, 0104, and 0107).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Johnson to include the detection of at least one of the occurrences of the brake judder events is by detecting a superimposition on the at least one of the driving condition variable and the braking condition variable of a signal that has an amplitude that exceeds a second predefined threshold as taught by Gabay.
It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor signal monitoring (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 6, Johnson, as modified, teaches the method of claim 1, wherein, at most, only one brake judder event is counted per braking operation (detecting a brake judder event during a braking operation, Johnson, Paragraphs 0029 and 0041-0047).
Regarding Claim 7, Johnson, as modified, teaches the method of claim 1, further comprising executing a semi-automatic or fully-automatic braking operation based on the brake judder events (determining brake judder and applying automatic braking operation based on brake judder (i.e., trying to reduce brake judder), Johnson, Paragraphs 0041-0047)
Regarding Claim 9, Johnson teaches a control unit comprising a processor (controller for processing, Johnson, Paragraphs 0021 and 0033), wherein the processor is configured to perform a method for detecting brake wear in a vehicle (notification system to indicate brake wear of the vehicle, Johnson, Paragraphs 0026 and 0041 and Figure 3), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-based on a profile of the at least one of the driving condition variable and the braking condition variable (controller monitors numerous items of information such as volume of pressurized hydraulic fluid, rotational frequency of the wheels, releasing and applying the calipers to form a smooth operation of the vehicle (i.e., profile), in order to achieve a smooth type profile (i.e., normal operation) of the vehicle, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3) …
It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
However, Johnson does not specifically teach the control unit to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear.
Gabay teaches a vehicle health system, wherein the vehicle health system may issue a warning signal due to a threshold being approached or passed (Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the control unit of Johnson to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear as taught by Gabay.
	 It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor monitoring (Gabay, Paragraphs 0107 and 0114).
Regarding Claim 12, Johnson teaches a non-transitory computer-readable medium on which are stored instructions that are executable by a processor and that (controller running instructions, Johnson, Paragraphs 0033-0034), when executed, causes the processor to perform a method for detecting brake wear in a vehicle (notification system to indicate brake wear of the vehicle, Johnson, Paragraphs 0026 and 0041 and Figure 3), the method comprising: 
-ascertaining at least one of a driving condition variable and a braking condition variable (vehicle having numerous input sensors (i.e., ascertaining information) such as speed sensor (i.e., driving condition variable) and braking condition sensors (i.e., brake pressure or torque), Johnson, Paragraphs 0024-0025 and 0036 and Figure 1); 
-based on a profile of the at least one of the driving condition variable and the braking condition variable (controller monitors numerous items of information such as volume of pressurized hydraulic fluid, rotational frequency of the wheels, releasing and applying the calipers to form a smooth operation of the vehicle (i.e., profile), in order to achieve a smooth type profile (i.e., normal operation) of the vehicle, Johnson, Paragraphs 0026-0026, 0029, 0032, and 0041-0047 and Figures 2A-B and 3), 
It shall be noted that Johnson teaches a notification system to indicate brake wear of the vehicle (Johnson, Paragraphs 0026 and 0041 and Figure 3). Moreover, Johnson teaches a controller detecting brake judder events and monitoring the variations of said occurrences (Johnson, Paragraph 0029).
However, Johnson does not specifically teach the medium to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear.
(Gabay, Paragraphs 0104 and 0107). Moreover, Gabay teaches the threshold value being passed may be based on abnormal (i.e., brake judder) braking vibrations, thus indicating either excess wear of a component (e.g., brake pads) or needed replacement of said component (e.g., brake pads) (Gabay, Paragraphs 0068, 0104, and 0107).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Johnson to include detecting that a number of occurrences of brake judder events exceeds a first predefined threshold; and in response to the detection of the number exceeding the predefined threshold, generating a warning signal indicating increased brake wear as taught by Gabay.
	 It would have been obvious because determining that a component (e.g., brake pad) is incurring excess wear or needs replacement, ensures the increased safe operation of the vehicle due to sensor monitoring (Gabay, Paragraphs 0107 and 0114).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.J.C./Examiner, Art Unit 3667

/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667